Citation Nr: 1317687	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for trichuriasis, to include diverticulitis with residuals of chronic diarrhea, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico, which reopened and denied service connection for trichuriasis, claimed as a gastrointestinal disorder.

The issue on appeal was previously remanded by the Board in January 2013 for further evidentiary development of requesting a VA examination.  This was accomplished, and the claim was readjudicated in a March 2013 supplemental statement of the case.  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim to reopen service connection and to adjudicate service connection on the merits has been accomplished.

2.  An unappealed August 1977 rating decision denied service connection for a stomach condition, finding that the evidence did not show that the Veteran's diagnosed diverticulitis began in, or was caused by stomach symptoms shown in service. 

3.  The Veteran did not submit a timely notice of disagreement to the August 1997 rating decision.

4.  The evidence received since the August 1997 rating decision relates to an unestablished fact of relationship to service that is necessary to substantiate the claim for service connection for gastrointestinal condition, to include trichuriasis and diverticulitis.

5.  The Veteran has a current diagnosis of diverticulitis with residuals of chronic diarrhea as secondary to a total colectomy.

6.  The Veteran does not have a current diagnosis of trichuriasis.

7.  A gastrointestinal condition, to include trichuriasis, was not noted at entrance into service, and trichuriasis did not clearly and unmistakably exist prior to service.

8.  The preponderance of competent and credible evidence shows that trichuriasis resolved without residuals in service.

9.   The Veteran's gastrointestinal condition, to include diverticulitis with residuals of chronic diarrheas is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The August 1977 rating decision, which denied service connection for a stomach condition, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the August 1977 rating decision is new and material to reopen service connection for a gastrointestinal condition.  38 U.S.C.A.                § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2012).

3.  The criteria for service connection for service connection for trichuriasis, to include diverticulitis with residuals of chronic diarrhea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that issue.

In a timely letter dated November 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA medical examination in 
February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate because the February 2013 VA examiner reviewed the claims file, conducted a thorough physical examination and considered the Veteran's medical history.  The VA nexus opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationale for the opinions stated.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, private treatment records, articles submitted by the Veteran, and the Veteran's statements.  Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As such, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence Law and Analysis

In an August 1977 rating decision denied service connection for stomach condition, finding that the evidence did not show that the Veteran's diagnosed diverticulitis began in, or was caused by the stomach symptoms shown in service.  The Veteran was properly notified of the August 1977 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2007 rating decision, the RO reopened the claim of service connection for trichuriasis, claimed as stomach condition, and denied service connection on the merits.  Regardless of the RO's determination during the appeal as to whether new and material evidence has been received to reopen the claims of service connection for a stomach condition, to include trichuriasis and diverticulitis, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The evidence of record at the time of the August 1977 rating decision included statements from the Veteran and service treatment records.

Evidence received since the August 1977 rating decision includes statements from the Veteran, VA treatment records, private treatment records showing treatment for diverticulitis, medical articles discussing , and a VA examination dated February 2013.  The Board finds that the February 2013 VA examination relates to the nature and etiology of the Veteran's stomach condition.  Accordingly, based on this additional evidence, the Board finds that the evidence is new and material to reopen service connection for connection for a stomach condition, to include trichuriasis and diverticulitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Before adjudicating on the merits the reopened claim for service connection for a gastrointestinal condition, to include trichuriasis and diverticulitis, the Board must first determine whether such action will prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In this case, in a November 2006 letter, the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the underlying issue of service connection.  During the pendency of this appeal, the Veteran has submitted lay and medical evidence addressing the merits of his claim for service connection.  At all times during the claim, the Veteran has addressed the merits of service connection, and did not limit his contentions or evidence to the question of whether new and material evidence had been received.  In a December 2007 rating decision, which provided the legal criteria for service connection on the merits, the RO reopened and denied this claim on the merits.  For these reasons, the Board may proceed to adjudicate the merits of the claim of service connection for trichuriasis, to include diverticulitis with residuals of chronic diarrheas without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's stomach condition (trichuriasis and diverticulitis), is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.             38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veteran Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for a Gastrointestinal Disorder

The Veteran contends that his current gastrointestinal disorder is due to service.  Essentially, the Veteran contends that trichuriasis, diagnosed in service, is the cause of his current gastrointestinal conditions, including diverticulitis with residuals of chronic diarrhea as secondary to a total colectomy.

The Board will first consider whether the Veteran's gastrointestinal disorder existed prior to active service.  In this regard, a gastrointestinal disorder was not diagnosed at the pre-induction examination in February 1957.  As such, a preexisting disorder was not noted upon the Veteran's entry into his of active service, and the presumption of soundness arises.  As such, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's stomach disorder was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1096.

In the present case, service treatment records reveal that the Veteran was diagnosed and treated for stool parasites (trichuriasis) during active service in 1958.  In an August 1958 service discharge summary report, the doctor diagnosed the Veteran with trichuriasis and noted that the condition was "EPTS" (i.e., Existing Prior To Service).  That notwithstanding, the Board finds that the presumption of soundness has not been rebutted in this case.  The "clear and unmistakable" standard is a high one.  There is no recorded evidence from the time surrounding the Veteran's actual entry to active duty that gives any indication that he had trichuriasis prior to active service.  In fact, the Veteran's trichuriasis was diagnosed in approximately June of 1958, more than one year after entry into service.  Further, the Veteran specifically denied any history of stomach or gastrointestinal conditions in his pre-induction examination February 1957.  There is also no contemporaneous private medical evidence showing a diagnosis of trichuriasis or other gastrointestinal condition prior to service.  Accordingly, as the Board finds that there is a lack of contemporaneous medical evidence clearly and unmistakably indicating that the claimant had trichuriasis or other gastrointestinal condition prior to active service, the presumption of soundness has not been rebutted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record).  Hence, the Board finds that trichuriasis and/or other gastrointestinal conditions did not pre-exist active duty.

The Board next finds that the Veteran has a current diagnosis of diverticulitis with residuals of chronic diarrhea.  See February 2013 VA examination report.  The Veteran essentially contends that his current gastrointestinal condition is related to his in-service diagnosis and treatment for trichuriasis.  Although the Board finds that the Veteran does not have a current diagnosis of trichuriasis, the Board will consider whether chronic diarrhea as secondary to a total colectomy and severe diverticulitis are residuals of the in-service trichuriasis.  See February 2013 VA examination report (no diagnosis of trichuriasis).  

As noted above, the Veteran was diagnosed and treated for trichuriasis during active service in 1958.  See in-service discharge summary dated August 1958. Accordingly, the Board finds that the remaining issue is whether the in-service trichuriasis caused or related to the Veteran's currently diagnosed diverticulitis with residuals of chronic diarrhea.

In this regard, and pursuant to the Board's January 2013 remand, the Veteran was afforded a VA examination in February 2013.  The February 2013 VA examiner interviewed the Veteran, reviewed the claims file, including service treatment records, and reviewed test results from a stool sample.  During the interview, the Veteran reported that during active service he was hospitalized and treated for stool parasites.  The Veteran denied any other episodes of parasites or treatment for an infectious disease after separation from service.  The Veteran and his wife stated that after 1961, the Veteran began suffering from frequent diarrheas with associated cramping and abdominal pain.  In 1977, the Veteran was hospitalized due to diverticulitis.  The Veteran further reported that in 1992 he experienced recurrent abdominal pain for which he underwent a total colectomy and reconstruction of the small intestine.  Since then, the Veteran has been suffering from recurrent watery stools and requires diapers to avoid accidents.

Upon reviewing the Veteran's stool sample and the medical evidence of record, the February 2013 VA examiner stated that there was no evidence of active trichuriasis or residuals.  The VA examiner further noted that there was evidence in service medical records that the Veteran was diagnosed and treated for trichuriasis during active service, with good resolution and without evidence of residuals or sequelae.  Further, the VA examiner stated that multiple colonoscopies and pathology reports had been negative for parasites and the most recent stool test for ova and parasites was negative.  In sum, the VA examiner stated that medical records were negative for trichuriasis.  

The February 2013 VA examiner further stated that the Veteran had chronic diarrheas secondary to the 1992 total colectomy which was conducted as treatment for severe diverticulitis.  The VA examiner stated that the Veteran was diagnosed with diverticulitis in 1977 and developed severe diverticulitis in 1992, for which he underwent a total colectomy in 1992.  Since then, the Veteran suffered from chronic diarrheas.  The VA examiner further reasoned that there is evidence in medical literature that chronic diarrheas are well known sequelae after a total colectomy.  Also, the VA examiner stated that the last episode of trichuriasis was treated and resolved in 1959, without evidence of residuals or reactivation.  There was a gap of 18 years between the last episode of trichuriasis and the diagnosis of diverticulitis.  The VA examiner further noted that there was a gap of 33 years between the last episode of trichuriasis and the complicated diverticulitis with total colectomy, and the further development of chronic diarrheas.  Accordingly, the VA examiner opined that diverticulitis and its treatment with total colectomy and its residuals of chronic diarrheas were not caused, or related to the Veteran's past history of trichuriasis in service.  

The Board has reviewed and considered an undated statement from the Veteran's wife attesting to the Veteran's occupational and social difficulties as a result of his chronic diarrhea; however, this statement does not provide evidence as to a nexus between the Veteran's condition and service.  Similarly, the Board has reviewed medical articles submitted by the Veteran which reference the Veteran's condition and symptoms, but do not provide evidence of a nexus between the Veteran's diverticulitis with residuals of chronic diarrhea and service.

The Board has also considered the Veteran's statements, particularly his contention that his chronic diarrhea is related to the in-service trichuriasis.  While the Board finds that the Veteran is competent to report symptoms as they come to him through his senses, diverticulitis and its treatment with a total colectomy and its residuals is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his disorder.  

Upon review of the lay and medical evidence of record, the Board finds the February 2013 VA examiner's opinion to be the most probative evidence that the Veteran's diverticulitis and its treatment with a total colectomy and its residuals of chronic diarrhea are not related to service.  The February 2013 VA examiner's opined that diverticulitis and its residuals of chronic diarrhea were not caused, or related to the Veteran's past history of trichuriasis in service.  The VA examiner's opinion was based on a review of the claims file, an interview with the Veteran, results from a stool sample, review of pertinent medical literature, and was supported by a detailed rationale.  See Prejean, 13 Vet. App. 444.  Accordingly, the Board finds the February 2013 VA examination report to be the most competent and probative evidence of record.  

For these reasons, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's diverticulitis with residuals of chronic diarrhea and the in-service trichuriasis.  The Board finds that a preponderance of the evidence is against the claim for service connection for trichuriasis, to include diverticulitis with residuals of chronic diarrhea, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102. 



ORDER

New and material evidence having been received, the appeal to reopen service connection for trichuriasis, to include diverticulitis with residuals of chronic diarrheas is granted.

Service connection for trichuriasis, to include diverticulitis with residuals of chronic diarrheas is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


